Continued Examination 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/03/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 1, filed 11/03/2021, with respect to claims 15-20 have been fully considered and are persuasive. Due to the cancellation of claims 15-20, the rejection of 9/03/2021 has been withdrawn. 
Claim Objections
Claim 8 is objected to because of the following informalities:  Examiner suggests that Claim 8 read as such for clarification:
In line 9, “[[in]] the single layer cylindrical shape comprises a substantially uniform”
In line 12, “in the implanted shape, the first portion is configured to be positioned to oppose an aneurysm wall, an inverted sack is positioned to press the first portion to the aneurysm wall, and the second portion is positioned within the inverted sack,”   
Appropriate corrections are required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sepetka et. al [2014/0200607] in view of Janardhan et. al [2015/0374483] and in further view of Aboytes et. al [WO2012/034135].
With respect to Claim 8, Sepetka discloses: (Figures 12-13, 16-18, 19-22) An implant comprising: a substantially tubular braid (Figure 1, 12, 15, tubular braided member 10) shapeable to...a cylindrical shape (See Figure 1 below) and movable to an implanted shape (...braided occlusive device is highly adaptable in space-filling applications thus promoting folding and adaptability when deployed within an aneurysm, [0050]), the braid comprising: a first end; a second end; a length measurable from the first end the second end (See Figure 1 below); a first portion extending from the first end; a second portion extending from the second end (Figure 22, item 10b, ...occlusive devices 10a and 10b ....may be connected together to create an extended length occlusive device 10...the device 10a delivered first is considered the distal portion and the device delivered second 10b is considered the proximal portion, [0062])...and in the implanted shape, the first portion can be positioned to oppose an aneurysm wall (Figure 20, Due to the shape adaptability of the braid used to create the occlusive device, the device will then start folding in on itself, thus maximizing its space filling potential, as shown in FIGS. 19-20), an inverted sack can be positioned to press the first portion to the aneurysm wall (Figure 22, FIG. 22 shows two sequentially deployed occlusive devices 10a and 10b which can be used to form to fill an aneurysm model...10a and 10b...the two occlusive devices may be connected together to create an extended length occlusive device 10...10a delivered first is considered the distal portion [distal inversion] and the device delivered second 10b [approximate proximal inversion] is considered the proximal portion, [0062]), and the second portion can be positioned within the inverted sack…(Figure 22, 10b).
[AltContent: textbox (See Figure 1 to the left. The solid arrows point to the first and second ends and the predetermined shape therein between. )]
    PNG
    media_image1.png
    170
    154
    media_image1.png
    Greyscale


Sepetka fails to teach: a substantially tubular braid shapeable to a single layer.
Within the same field of medical occluding devices, Aboytes teaches: a substantially tubular braid shapeable to a single layer cylindrical shape (Figure 1, in FIG. 1, the expandable implant 110 has a first configuration in which the first portion 120 and the second portion 130 are substantially linearly aligned, [0038]). 
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify Sepetka to have a tubular braid shapeable to a single layer cylindrical shape as taught by Aboytes for the purpose of directing the effects of the expansion of the implant...such as encouraging greater endothelial cell attachment...or directing the final shape of the expandable implant, [Aboytes, 0028].
Sepetka and Aboytes, fail to teach: a first braid angle in the first portion, and a second braid angle in the second portion, the second braid angle measuring less than the first braid angle.
(Figure 6B, portion 9100)...a first braid angle in the first portion (Figure 6B, segment 9110), and a second braid angle in the second portion (Figure 6B, segment 9120), the second braid angle measuring less than the first braid angle (Figure 6B, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka as modified above, with a tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [0633].
With further respect to claim 8, Examiner notes that Sepetka as modified by Aboytes and Janardhan teaches the device as claimed, thus the tubular braid may be deployed in an implanted shape, wherein an inner sack can be positioned to press the inverted sack to the first portion, the braid can be positioned having an inversion separating the inner sack and the inverted sack, and then the braid can be twisted approximate the inversion, as recited in the claim. 
With respect to Claim 9, Sepetka as modified discloses: The implant of claim 8.
Sepetka as modified fails to teach: wherein, in the single layer cylindrical shape, the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion.
Within the same field of braided occlusive devices, Janardhan teaches: wherein the braid comprises a continuously decreasing braid angle extending from the first portion to the second portion (Figure 6B, segment 9120, The distal portion 9100 illustrated in FIG. 6B includes a proximal segment 9120 having a relatively low braid angle and a distal segment 9110 having a relatively high braid angle, [0633]).
Therefore it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the tubular braid of Sepetka with a tubular braid with a first portion with one angle and a second portion with a second braid angle, lower than the first, as taught in Janardhan for the purpose of allowing adequate flow into perforating vessels or small blood vessels adjoining an aneurysm or a vascular malformation or decreasing flow into an aneurysm or a vascular malformation such as an arterio-venous fistula, which can aid in thrombosis of the aneurysm or vascular malformation, [0633].
With respect to Claim 10, Sepetka as modified discloses: The implant of claim 8, wherein, in the implanted shape, at least a portion of the second portion of the braid is looped within the inverted portion (Figure 22, 10b).
With respect to Claim 11, Sepetka as modified discloses: The implant of claim 8, wherein, in the implanted shape, the second portion is positioned to press the inverted portion to the first Figure 22, FIG. 22 shows two sequentially deployed occlusive devices 10a and 10b which can be used to form to fill an aneurysm model...10a and 10b...the two occlusive devices may be connected together to create an extended length occlusive device 10...10a delivered first is considered the distal portion [distal inversion] and the device delivered second 10b [approximate proximal inversion] is considered the proximal portion, [0062]).
With respect to Claim 13, Sepetka as modified discloses: The implant of claim 8, wherein, when the braid is in the single layer cylindrical shape, the braid is sized to be delivered through a microcatheter to an aneurysm (Figure 12, 13, delivery device 22, FIG. 13 shows the tubular braid occlusive device 10 delivered through a delivery device (i.e. a microcatheter) 22, [0060]), and wherein the braid is movable from the single layer cylindrical shape to the implanted shape (...occlusive device 10 is pushed through the distal end of delivery device 22 and initially adopts a contracted state similar to the diameter of the delivery device 22, as shown in FIG. 15. Eventually the occlusive device starts adapting to the shape of the aneurysm as shown in FIGS. 16-18, [0061]).
With respect to Claim 14, Sepetka as modified discloses: The implant of claim 8, further comprising: an embolic coil affixed to the tubular braid approximate the second end of the braid (Figure 24, coils 26), wherein, in the implanted shape, the braid is shaped to allow the embolic coil to be positioned within the inverted sack (Figure 24, a braided occlusive device is initially implanted and one or more embolic coils are subsequently implanted to fill the aneurysm, [0066]).
Allowable Subject Matter
Claims  allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-4 and 6- 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892. The prior art of record discloses expandable occlusive devices composed of braided, tubular members.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE A CODRINGTON whose telephone number is (571)272-8441. The examiner can normally be reached Monday - Thursday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.A.C./Junior Examiner, Art Unit 3771                                                                                                                                                                                                        
/MELANIE R TYSON/Primary Examiner, Art Unit 3771